                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. SA CV 17-00708-JLS (DFM)                                    Date: April 3, 2019
    Title   Rohan Vijay Murgai v. Department of Homeland Security et al.



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                      Nancy Boehme                                         Not Present
                       Deputy Clerk                                      Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:       (IN CHAMBERS) Order to Show Cause re: Dismissal for Lack of Prosecution


       On January 29, 2019, the Court ordered Plaintiff to serve promptly all named defendants in
this case with a summons and complaint. See Dkt. 13 at 2. The Court also ordered Plaintiff to file
with the Court a copy of the proof of service showing compliance within 60 days of the date of the
order, or a brief explaining why he had not yet served the complaint. See id. The Court warned
Plaintiff that non-compliance might result in an order to show cause regarding dismissal for failure
to prosecute.

      Plaintiff did not file any proof of service or brief by the deadline. Accordingly, within
twenty-one (21) days of the date of this order, Plaintiff is ORDERED to show good cause in
writing why the Court should not dismiss this action for failure to prosecute. Plaintiff is
expressly warned that if he fails to file a timely response to this Order, the Court may
recommend dismissal of this action for lack of prosecution.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: nb
                                                                                             Page 1 of 1
